Citation Nr: 1416278	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant had active military service from October 2001 to September 2002.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in March 2012.  This matter was originally on appeal from a 2006 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the appellant's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

A 2006 Administrative Decision found that the discharge for the period of service from October 2001 to September 2002 was considered to have been under dishonorable conditions for VA purposes.  The appellant appealed the decision.  

By a March 6, 2012, decision, the Board found that as the character of the appellant's discharge was under dishonorable conditions, he was barred from basic entitlement to VA benefits.  The appellant appealed this decision to the Court.

Counsel for the appellant and the Secretary of VA filed a Joint Motion for Remand (JMR).  The parties agreed that remand was required because the Board failed to address whether a medical opinion was necessary to determine the appellant's sanity at the time of the offenses for which he was discharged.  An Order of the Court dated in November 2012 granted the motion and remanded the issue for action consistent with the terms of the JMR.

The only defense to the statutory bar to benefits is if that the person was insane at the time of committing the underlying offense resulting in the court-martial.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013). 

A rating agency must base its decision on all the evidence procurable relating to the period involved when determining whether an appellant was insane at the time he committed an offense leading to his court-martial, applying the VA definition of insanity.  38 C.F.R. § 3.354(b) (2013); see also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  VA General Counsel has also noted that the term "insanity" was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").

In August 2013, VA received a private independent psychiatric evaluation dated July 29, 2013.  The private psychiatrist provided an opinion that although the appellant never lost touch with reality and that he understood and could discriminate between right and wrong, he had no ability to control manifestation of his improper conduct which constituted him as considered insane, considered as not capable to control his behavior during the periods of difficulties in his functioning as a result of manifestation of his developing symptoms of Bipolar Disorder.

In October 2013, the Board requested a medical opinion that addressed the criteria set forth in 38 C.F.R. § 3.354(a).  In November 2013, the Board received a medical opinion from a VA psychiatrist which answered all the questions in the negative.  

In March 2014, VA received an August 2013 addendum to the psychiatric evaluation dated July 29, 2013.  The private psychiatrist referenced additional evidence which was not available to the VA psychiatrist and noted that a review of information from Old Dominion University was quite revealing about the significant behavioral difficulties that the appellant consistently had during his attendance at the University.  

In a February 2014 response to the VA medical opinion, the appellant's attorney noted that the VA psychiatrist did not review the additional records referenced by the private psychiatrist and thus his opinion was not fully informed.  The appellant's attorney has not provided such additional records to VA.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with the necessary authorizations for the release of records from Old Dominion University referenced by the private psychiatrist in his August 2013 addendum opinion.  These records should then be obtained and associated with the claims folder.  The appellant is hereby advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The case should be reviewed on the basis of the additional evidence.  If it is determined that additional opinion is indicated, such opinion should be obtained.  If the benefit sought is not granted in full, the appellant and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


